DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ submission filed on 8/23/2021 has been entered in its entirety.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Scott Baxendale on 9/2/2021.
The application has been amended as follows:
In the Claims:
In claim 1, line 12, after “operator interface”, the following was inserted -- to manually control movement of the rotary head through the operator interface --. 
In claim 8, line 16, after “operator interface”, the following was inserted -- to manually control movement of the rotary head through the operator interface --. 
In claim 15, line 9, after “operator interface”, the following was inserted -- to manually control movement of the rotary head through the operator interface --. 
Allowable Subject Matter
Claims 1-5,7-12,14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance. Taylor et al. (US 20140338973), Newman (US 2004016258), Nield et al. (US 43834217), Jones et al. (US 20170211342), Mayer (US 4449592), Poettker et al. (US 20140343754), Hoult 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/3/2021